 1   JOSEPH H. HUNT
     Assistant Attorney General, Civil Division
 2   NICOLA T. HANNA
     United States Attorney
 3   DAVID M. HARRIS
     Assistant United States Attorney
 4   Chief, Civil Division
     DAVID K. BARRETT
 5   Assistant United States Attorney
 6   Chief, Civil Fraud Section
     ABRAHAM C. MELTZER
 7   Assistant United States Attorney
     Deputy Chief, Civil Fraud Section
 8   JOHN E. LEE (CBN 128696)
     Assistant United States Attorney
 9         300 N. Los Angeles Street, Room 7516
           Los Angeles, California 90012
10         Tel: (213) 894-3995
           Fax: (213) 894-7819
11         Email: john.lee2@usdoj.gov
     ANDY J. MAO
12   PATRICIA L. HANOWER
     DAVID T. COHEN
13   Attorneys, Civil Division
     United States Department of Justice
14         P.O. Box 261
           Ben Franklin Station
15         Washington, D.C. 20044
16         Telephone: (202) 307-0136
           Facsimile: (202) 307-3852
17         E-mail: david.t.cohen@usdoj.gov
     Attorneys for the United States of America
18
                              UNITED STATES DISTRICT COURT
19
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
                                   WESTERN DIVISION
21
     UNITED STATES OF AMERICA; the                No. CV 13-5861 JLS (AJWx)
22   STATES of CALIFORNIA, DELAWARE,
     FLORIDA, GEORGIA, HAWAII,                    UNITED STATES OF AMERICA’S
23   ILLINOIS, INDIANA, LOUISIANA,                STATUS REPORT
     MICHIGAN, MINNESOTA, MONTANA,
24   NEVADA, NEW HAMPSHIRE, NEW
     JERSEY, NEW MEXICO, NEW YORK,
25   NORTH CAROLINA, OKLAHOMA,
26   RHODE ISLAND, TENNESSEE, TEXAS,
     and WASHINGTON; COMONWEALTHS
27   of MASSACHUSETTS and VIRGINIA,
     and the DISTRICT OF COLUMBIA ex rel.
28   MARIA GUZMAN,
                Plaintiffs,
 1                    v.
 2   INSYS THERAPEUTICS, INC.;
     MICHAEL BABICH, an individual; ALEC
 3   BURLAKOFF, an individual; and DOES 1
     through 15,
 4
               Defendants.
 5
 6
     UNITED STATES OF AMERICA ex rel.       No. CV 14-3488 JLS (AJWx)
 7   JOHN DOE and ABC, LLC,
 8             Plaintiffs,
 9                    v.
10   INSYS THERAPEUTICS, INC.; ALEC
     BURLAKOFF; and MICHAEL L.
11   BABICH,
12             Defendants.
13
14
     UNITED STATES OF AMERICA ex rel.       No. CV 14-9179 JLS (AJWx)
15   TORGNY ANDERSSON,
16             Plaintiffs,
17                    v.
18   INSYS THERAPEUTICS, INC.,
19             Defendant.
20
21   UNITED STATES OF AMERICA ex rel.       No. CV 16-2956 JLS (AJWx)
     ALLISON ERICKSON and SARA
22   LUEKEN,
23             Plaintiffs,
24                    v.
25   INSYS THERAPEUTICS, INC.,
26             Defendant.
27
28
                                        2
 1   UNITED STATES OF AMERICA ex rel.                 No. CV 16-7937 JLS (AJWx)
     JANE DOE and the States of
 2   CALIFORNIA, COLORADO,
     CONNECTICUT, DELAWARE,
 3   FLORIDA, GEORGIA, HAWAII,
     ILLINOIS, INDIANA, IOWA,
 4   LOUSIANA, MARYLAND,
     MASSACHUSETTS, MICHIGAN,
 5   MINNESOTA, MONTANA, NEVADA,
     NEW JERSEY, NEW MEXICO, NEW
 6   YORK, NORTH CAROLINA,
     OKLAHOMA, RHODE ISLAND,
 7   TENNESSEE, TEXAS, VERMONT,
     VIRGINIA, WASHINGTON, the CITY
 8   OF CHICAGO, and the DISTRICT OF
     COLUMBIA,
 9
                  Plaintiffs,
10
                         v.
11
     INSYS THERAPEUTICS, INC. and
12   LINDEN CARE LLC,
13                Defendants.
14
15
16         Pursuant to this Court’s Order filed on May 11, 2018 (Docket No. 69), plaintiff
17   United States of America, by its attorneys, respectfully submits this status report to the
18   Court and the parties in these consolidated actions.
19         On August 9, 2018, the United States advised the Court that it and defendant Insys
20   Therapeutics, Inc. (“Insys”) had reached a tentative settlement-in-principle, that the
21   settlement-in-principle was subject to governmental and other approvals, and that the
22   tentative agreement resolved material terms that had been the subject of ongoing
23   settlement negotiations.
24         On May 2, 2019, a jury reached a verdict in the related criminal action in the
25   District of Massachusetts, United States v. Babich, CR 16-10343-ADB (D. Mass. filed
26   Dec. 6, 2016) (“Babich case”). Some of the defendants convicted in the Babich case are
27   defendants in these actions. At this time, the United States believes that all defendants
28   who have been convicted in the Babich case have now been sentenced.
                                                  3
 1         On June 5, 2019, the United States and Insys executed a settlement agreement
 2   regarding the United States’ claims against Insys in these actions. The intervening states
 3   and the relator were not parties to this settlement agreement.
 4         On June 10, 2019, Insys filed for bankruptcy in the United States Bankruptcy
 5   Court for the District of Delaware. In re Insys Therapeutics, Inc., No. 19-11292-KG
 6   (filed June 10, 2019) (“bankruptcy case”). On October 7, 2019, the bankruptcy court
 7   approved a compromise agreement between Insys and the United States. On January 16,
 8   2020, the bankruptcy court entered an order approving Insys’ second amended plan of
 9   liquidation. The liquidation plan is anticipated to go into effect in the upcoming weeks.
10         On November 4, 2019, a jury trial commenced in the United States District Court
11   for the Southern District of New York in United States v. Freeman, CR 18-00217-KMW
12   (S.D.N.Y. filed Mar. 14, 2018) (“Freeman case”). Following trial, the jury returned a
13   guilty verdict on December 5, 2019.
14         The United States and counsel for the relators have reached agreement as to the
15   issue of relators’ share and are in the process of drafting a settlement agreement
16   regarding the relator’s share issue. With this agreement, the government will have
17   resolved all issues relating to those claims in which it has intervened in these cases.
18   Pursuant to 31 U.S.C. § 3730(c )(3), relators in these qui tam actions may, if they so
19   choose, elect to proceed against any claims or defendants as to which the government
20   has declined to intervene.
21         At this time, the United States believes that a further stay of these actions is
22   unnecessary and will consult with parties who have appeared in these actions towards
23   submitting appropriate paperwork to the Court regarding a lifting of the stay.
24
25
26
27
28
                                                  4
 1                             Respectfully submitted,
 2   Dated: February 3, 2020   JOSEPH H. HUNT
                               Assistant Attorney General, Civil Division
 3                             NICOLA T. HANNA
                               United States Attorney
 4                             DAVID M. HARRIS
                               Chief, Civil Division
 5                             DAVID K. BARRETT
                               Chief, Civil Fraud Section
 6                             ABRAHAM C. MELTZER
                               Deputy Chief, Civil Fraud Section
 7                             Assistant United States Attorneys
 8                             ANDY J. MAO
                               PATRICIA L. HANOWER
 9                             DAVID T. COHEN
                               Attorneys, Civil Division
10                             United States Department of Justice
11                                /S/ John E. Lee
                               _____________________________________
12                             JOHN E. LEE
                               Assistant United States Attorneys
13                             Attorneys for the United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         5
